IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                                       No. 99-30693
                                     Summary Calendar

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus

DARREL GOODMAN,
                                               Defendant-Appellant.
                  __________________________________________

                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                           USDC No. 98-CR-242-ALL-J
                 ___________________________________________
                                  March 17, 2000
Before POLITZ, HIGGINBOTHAM, and WIENER, Circuit Judges.
PER CURIAM:*

       Darrel Goodman appeals his convictions and sentences on two counts of

willfully making a false statement of material fact in his claim of being the lawful owner
of $95,000 in United States currency which was seized by the U. S. Customs Service

on August 15, 1995.2

       Goodman contends that the evidence was insufficient to establish the elements

of the offense because he did not make a false statement and because he lacked the

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       2
        18 U.S.C. § 1001.
requisite intent. A close review of the briefs and appellate record persuades that
Goodman’s challenges to the credibility of certain witnesses lack merit. Except in the

rarest of instances, credibility determinations are the exclusive province of the jury. 3

       We are further persuaded and conclude that a reasonable juror would have found
Goodman’s guilt proven beyond a reasonable doubt.4

       The convictions and sentences are AFFIRMED.




       3
        United States v. Martinez, 975 F.2d 159 (5th Cir. 1992).
       4
        United States v. Rasco, 123 F.3d 222 (5th Cir. 1997); United States v. Shah, 44 F.3d
285 (5th Cir. 1995).

                                              2